Case 1:14-cv-14176-ADB Document 588-2 Filed 10/21/18 Page 1 of 6




                    Exhibit 2
       Case 1:14-cv-14176-ADB Document 588-2 Filed 10/21/18 Page 2 of 6
                   HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY


                                                                          Page 1
 1                       Erin E. Driver-Linn
 2                UNITED STATES DISTRICT COURT
 3             FOR THE DISTRICT OF MASSACHUSETTS
 4

 5

 6

 7   **********************************
 8   STUDENTS FOR FAIR ADMISSIONS, INC.,
 9                     Plaintiff
10   vs.                                CA NO. 1:14-CV-14176
11   PRESIDENT AND FELLOWS OF
     HARVARD COLLEGE
12   (HARVARD CORPORATION),
13

                       Defendant
14

     **********************************
15

16         HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
17            DEPOSITION OF:            ERIN E. DRIVER-LINN
18                               WILMERHALE
19                           60 State Street
20                     Boston, Massachusetts
21               July 27, 2017                         9:03 a.m.
22                       Darlene M. Coppola
23                   Registered Merit Reporter
24                 Certified Realtime Reporter
25   Job no. 127103

                        TSG Reporting - Worldwide   877-702-9580
       Case 1:14-cv-14176-ADB Document 588-2 Filed 10/21/18 Page 3 of 6
                   HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY


                                                                          Page 98
 1                       Erin E. Driver-Linn
 2   designations.
 3

 4                               (Exhibit No. 5 marked
 5                               for identification.)
 6

 7   BY MR. STRAWBRIDGE:
 8      Q.     I'm handing you a document that's
 9   been marked as Exhibit 5.
10             Take a minute and familiarize
11   yourself with the document.                    Let me know if
12   you've seen it before.
13      A.     (Witness reviews document.)
14             Yes, I have seen this document or
15   one very much like it.
16      Q.     Did you, in fact, review this
17   document in preparation for your deposition
18   today?
19      A.     I believe so.
20      Q.     So what is this document?
21      A.     Draft admissions, Part 2,
22   subtitle.
23      Q.     But that's what it says on the
24   cover.   But I'm asking for your description
25   of what this document is.

                        TSG Reporting - Worldwide    877-702-9580
       Case 1:14-cv-14176-ADB Document 588-2 Filed 10/21/18 Page 4 of 6
                   HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY


                                                                          Page 99
 1                       Erin E. Driver-Linn
 2                       MS. ELLSWORTH:                Objection.
 3      A.      I believe it to be an internal work
 4   product.
 5   BY MR. STRAWBRIDGE:
 6      Q.      Why do you believe it to be an
 7   internal work product?
 8      A.      Because it has blank pages, because
 9   it has a subtitle called "subtitle,"
10   because the exhibits are very exploratory
11   and very limited.
12      Q.      Who prepared this document?
13      A.      I'm not sure.
14      Q.      You don't have any idea who prepared
15   this documents?
16                       MS. ELLSWORTH:                Objection.
17      A.      That's not what I said.
18   BY MR. STRAWBRIDGE:
19      Q.      Okay.    What do you know about who
20   prepared this document?
21      A.      I think it likely involved Erica
22   Bever and/or Mark Hansen.
23      Q.      Why do you think that?
24      A.      Because they were working on similar
25   kinds of work products.

                        TSG Reporting - Worldwide   877-702-9580
       Case 1:14-cv-14176-ADB Document 588-2 Filed 10/21/18 Page 5 of 6
                   HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY


                                                                          Page 100
 1                       Erin E. Driver-Linn
 2      Q.      And why were they working on these
 3   kinds of work products?
 4                       MS. ELLSWORTH:                Objection.
 5      A.      Can you be more specific?
 6   BY MR. STRAWBRIDGE:
 7      Q.      Yes.
 8              How did this work product come into
 9   being?
10              Who asked OIR to prepare this work
11   product?
12                       MS. ELLSWORTH:                Objection.
13      A.      I don't know.
14   BY MR. STRAWBRIDGE:
15      Q.      What steps did you take to try to
16   educate yourself as to how this work
17   product came into being in preparation for
18   your deposition today?
19      A.      I looked at a document like this, or
20   maybe this exact one, talked with John
21   Scanlon and Liam Schwartz.
22      Q.      And nobody -- none of them knew why
23   this document was created?
24      A.      They did not remember.
25      Q.      Was this document created to answer

                        TSG Reporting - Worldwide   877-702-9580
       Case 1:14-cv-14176-ADB Document 588-2 Filed 10/21/18 Page 6 of 6
                   HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY


                                                                          Page 375
 1                      Erin E. Driver-Linn
 2                            CERTIFICATION
 3       I, DARLENE M. COPPOLA, a Notary Public, do hereby
 4   certify that ERIN E. DRIVER-LINN, after having
 5   satisfactorily identifying herself, came before me on
 6   the 27th day of July, 2017, in Boston, Massachusetts,
 7   and was by me duly sworn to testify to the truth and
 8   nothing but the truth as to her knowledge touching and
 9   concerning the matters in controversy in this cause;
10   that she was thereupon examined upon her oath and said
11   examination reduced to writing by me; and that the
12   statement is a true record of the testimony given by
13   the witness, to the best of my knowledge and ability.
14           I further certify that I am not a relative or
15   employee of counsel/attorney for any of the parties,
16   nor a relative or employee of such parties, nor am I
17   financially interested in the outcome of the action.
18       WITNESS MY HAND THIS 9th day of August, 2017.
19

20

21   ___________________________
22   DARLENE M. COPPOLA                               My commission expires:
23   NOTARY PUBLIC                           November 11, 2022
24   REGISTERED MERIT REPORTER
25   CERTIFIED REALTIME REPORTER

                        TSG Reporting - Worldwide   877-702-9580
